Citation Nr: 0429869	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
June 30, 2003.

2. Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period commencing June 30, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1999 by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2002 and in August 2003, the Board 
remanded this case to the RO for procedural reasons.  On 
November 2, 2002, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

In a statement received in May 2004, the veteran asserted a 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).  That claim, which is not inextricably 
intertwined with the current appeal, is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Prior to and since June 30, 2003, the veteran's PTSD has 
been primarily manifested by social withdrawal, nightmares 
and intrusive recollections of Vietnam events, sleep 
disturbance, and irritability.

3.  For the period prior to June 30, 2003, the veteran's PTSD 
symptomatology did not more nearly approximate occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

4.  For the period commencing June 30, 2003, the veteran's 
PTSD has not been productive of total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 


CONCLUSIONS OF LAW

1.  For the period prior to June 30, 2003, the criteria for 
an evaluation in excess of 50 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  For the period commencing June 30, 2003, the criteria for 
an evaluation in excess of 70 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A statement of the case furnished to the veteran in May 1999 
set forth the schedular criteria for rating impairment due to 
PTSD.  An April 2000 RO letter informed the veteran that he 
would be afforded a VA examination to evaluate his PTSD.  
A remedial VCAA notice letter in July 2002 notified the 
veteran of the evidence needed to substantiate his claim for 
a higher rating for PTSD, informed him of the evidence which 
VA had obtained, requested that he submit or identify any 
additional evidence relevant to his claim and advised him 
that it was his responsibility to see that such evidence was 
received by VA.  The veteran was then provided with contact 
information.  A supplemental statement of the case furnished 
in November 2003 set forth 38 C.F.R. § 3.159, VA assistance 
in developing claims.

The RO's letters to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claim 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has obtained records of the veteran's psychiatric 
treatment at VA medical facilities.  In addition, during the 
pendency of the appeal, the veteran has been afforded three 
VA psychiatric examinations to assist in evaluating his 
service connected PTSD disability.  The veteran presented 
testimony and argument in support of his claims at the 
November 2002 hearing.  The veteran and his representative 
have not identified any additional evidence as relevant to 
the issues on appeal.  As such, VA has fulfilled the duty to 
assist pursuant to the VCAA and the issues decided herein are 
ready for appellate review.

II. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2003).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, and a general 
formula for rating mental disorders, a 30 percent rating for 
PTSD requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

III.  Factual Background

A review of the record shows that the veteran's service-
connected PTSD has been rated 50 percent disabling under 
Diagnostic Code 9411 since September 1992.  In a January 1998 
decision, the Board denied entitlement to an evaluation in 
excess of 50 percent for PTSD.  The veteran thereafter 
applied for an increased rating.  Then, during the pendency 
of the current appeal, the RO assigned an evaluation of 
70 percent for PTSD, effective June 30, 2003, the date of a 
VA examination.  The veteran contends that he is entitled to 
evaluations higher than those now in effect during this 
appeal period.

At a VA psychiatric examination in January 1999, the veteran 
stated that after service he worked in a hospital for two or 
three years but he became anxious around sick people.  Then 
he had factory jobs but they made him feel cooped-up.  Next 
he worked as a long-haul truck driver for 12 or 13 years 
until 1989.  He had never been hospitalized for psychiatric 
treatment.  He had attended a VA outpatient mental health 
clinic for two years for couples therapy and substance abuse 
treatment.  Currently, he went to the VA mental health clinic 
every two or three months, mainly for medications and also 
for some individual sessions with a psychiatrist.  The 
veteran stated that he spent his time looking after his four 
year old daughter while his wife taught music lessons in 
their home.  He indicated that he did odd and end jobs, 
including repairing lawn mowers and replacing brakes on cars, 
to supplement his income, but his last such job was in the 
previous summer.  His other activities included volunteering 
two hours per week in a church genealogy library, cutting 
lawns for some senior citizens, reading a newspaper and 
watching television, doing laundry, cleaning the bathroom and 
the kitchen of his home, and doing a fair amount of cooking, 
tending a vegetable garden, watching football with a neighbor 
and talking with a Vietnam friend who lived behind him, and 
taking his daughter to McDonald's.  The veteran stated that 
he did not like to go out in public.  He did not visit 
relatives or friends or receive visits from them.  The 
veteran stated that he would fall asleep at about 1:30 a.m. 
and then wake up; sometimes he was able to fall asleep again 
and sometimes not.  He said that he was afraid to go to sleep 
because he saw things which upset him in Vietnam.  He stated 
that his wife and he had not slept together for five years; 
he used to wake her up and she was afraid that he would hurt 
her.  The veteran stated that he could not be with a lot of 
people and he preferred to stay by himself where he would not 
hurt anyone and no one would hurt him.  The veteran stated 
that he stopped working as a truck driver when his doctor 
told him that he was taking too many medications and feared 
that he would be in an accident.  The veteran stated that his 
wife handled their bills.  When he was working, he was paid 
in cash, and on some occasions when he was living alone his 
utilities were cut off for non-payment.

On mental status examination, the veteran was dressed very 
neatly.  His responses were given in a soft tone of voice and 
with a saddened constricted affect.  His answers were 
sometimes slightly tangential, indicating that he seemed to 
be unable to present stories with a logical theme or plan to 
them.  He was fully oriented with no sensory deficits.  He 
had no deficit in language function or perception.  He had 
considerable difficulty with mathematical computations of the 
simplest type.  He stated that he had abused alcohol in the 
past but had stopped 20 years ago.  He had abused cocaine as 
recently as eight years ago.  There was no evidence of any 
history of hallucinations or delusions.  The veteran was not 
suicidal.  It was noted that the veteran's mental health 
clinic therapy notes showed that he had trouble with rage and 
could be physical with his wife.  He had problems with sleep 
disruption and with being in public.  The diagnoses on Axis I 
were PTSD and cocaine abuse, in remission.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 45 
and stated that 45 was the overall GAF score and the GAF 
score for PTSD.  The Board notes that the GAF scale is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 45 denotes serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  The examiner stated that the veteran was unable 
to work at the time of the examination, partially due to his 
PTSD but was also due to his lack of any major skills.  

At a VA psychiatric examination in April 2000, the veteran 
complained of having nightmares of Vietnam events three or 
four times per week.  He stated that his wife would not sleep 
with him for fear of being harmed when he was having a 
nightmare.  He stated that he tried to avoid reminders of 
Vietnam and did not like to come to the VA Medical Center for 
that reason.  He said that helicopters overhead and 
firecrackers caused him anxiety.  While he admitted being 
nervous most of the time, he did not describe overt panic 
attacks.  He indicated that he enjoyed spending time with his 
daughter and from owning a horse which he kept in a stable 
near his house.  He had developed rapport with the people who 
worked and boarded horses at the stable; they were mostly 
older people who knew he was a Vietnam veteran and left him 
alone.  He stated that he quit his job as an over-the-road 
truck driver in 1989 when his doctor told him it was 
dangerous for him to drive while on medications.  He stated 
that when he had looked for a job employers turned him down 
when they learned that he had PTSD because they thought he 
would be a danger to himself.  The veteran had a history of 
alcohol and substance abuse but he had been clean for the 
last eight years.

On mental status examination, the veteran was alert and 
oriented times three.  He made good eye contact and answered 
all questions posed to him.  His speech was slightly slow in 
thought but coherent.  His answers were somewhat concrete.  
His insight and judgment were fair.  The veteran appeared to 
have a bit more problems with anger and isolation since his 
last examination, but he had been able to increase his 
socialization with his riding hobby.  The examiner found 
that, overall, the veteran's symptoms were relatively 
unchanged from his last examination.  The diagnoses on Axis I 
were PTSD and alcohol and cocaine dependence in sustained 
remission.  The examiner assigned an overall GAF score of 50 
and a GAF score related to PTSD of 50.  A GAF score of 50 
denotes serious symptoms or any serious impairment in social, 
occupational, or school functioning.

VA mental health clinic notes show that when he was seen in 
February 2002 the veteran stated that his mood was pretty 
stable except that he was unable to see his seven year old 
daughter as his wife had not approved someone to supervise 
the visits, as permitted by a court.  He was spending time 
with friends, at church, and with his horses.  He was 
thinking about buying some land.  He stated that a VA doctor 
had prescribed a new medication which helped him to sleep so 
he felt more rested.  

At the VA mental health clinic in September 2002, the veteran 
stated that the official of his church who was designated to 
supervise his visits with his daughter was not always 
available, which limited his visits with his daughter.  He 
was trying to lose weight and had lost 15 pounds.  He stated 
that he was doing okay healthwise.  He was having difficulty 
sleeping through the night.  He would wake up and not be able 
to go back to sleep because he ruminated about his ex-wife 
and his daughter.  The veteran stated that his medication 
gave him a hangover.  Another medication was prescribed.

At the hearing in November 2002, the veteran testified that 
he participated in a VA PTSD group twice a month and took 
medication for PTSD each morning.  He testified further that: 
he slept only three or four hours per night and had two or 
threes nightmares per night; his nightmares were about events 
while he was serving as a medic in Vietnam treating the 
wounded and losing friends; he stayed at home most of the 
time because he could not put up with crowds; he had two or 
three friends in his neighborhood; he spent time with his 
horse, who did not argue with him; he was divorced the 
previous year "because of my PTSD and other problems"; he 
stopped working as a truck driver after medication he was 
taking for PTSD slowed him down so that he would stop and 
rest and couldn't make deliveries on time, and his foreman 
said that they couldn't use him; when they were together, his 
wife didn't want to sleep with him because of his nightmares; 
she was upset that he didn't want to go out to see people or 
have people over but stayed secluded in the basement; and 
since he got divorced, he shared a house with some other 
people, with whom he interacted okay.

At the VA mental health clinic in January 2003, the veteran 
reported that things were relatively stable.  He had an 
upcoming court date on his visitation rights and the amount 
of child support he paid.  He found that if he avoided the VA 
hospital except for scheduled appointments his memories of 
Vietnam and his medic experiences were less intrusive. 
  
At the VA psychiatric examination on June 30, 2003, the 
veteran reported that he was living in a rented house with a 
roommate.  His ex-wife and his daughter were living in their 
old home.  He had supervised visitation with his daughter 
every other week.  He stated that a jury had acquitted him of 
a charge of domestic violence toward his ex-wife but that he 
had served time for violating a restraining order.  The 
veteran stated that he had stopped using cocaine and alcohol 
in the early 1990s after receiving VA psychiatric treatment 
which made him realize that taking those substances was a 
form of suicide given his diabetes mellitus.  He related that 
in his job as a truck driver which ended in the 1980s at 
times intrusive memories made him pull over and stop which 
made him late with deliveries.  When his medication was 
increased, doctors told him that he was taking too many 
medications to continue to drive long distances.  He stated 
that he had tried to find a job driving for a local company 
but when they found out that he has PTSD and takes medication 
people felt he would be a risk to himself and the others on 
the staff.  The veteran stated that he had insomnia.  He 
stayed up late until he was exhausted.  He only slept until 
two or three in the morning and was up the rest of the night.  
He had nightmares about his service in Vietnam as a medic.  
He dreamt about body parts, drowned and bloated bodies, 
bodies decomposed by the heat, and screaming men with missing 
arms or legs.  He stated that during the day he had intrusive 
thoughts which were the same as his nightmares.  His daytime 
intrusive memories were worse if he was not busy.  He stated 
that he lived in his basement, where the windows were 
covered.  It was like a bunker, and he liked it that way.  He 
stated that he avoided people because he knew that it was 
likely he would get into an argument or altercation.  He went 
to the store late at night or sent his roommate or a 
neighbor.  The veteran stated that he had temper flares and 
often had words with people.  He claimed that years ago he 
got into an argument with a man in a bar and shot him, for 
which he had to serve three years in jail.  In general, he 
avoided people, drugs, alcohol, the VA hospital, news events 
about the war, and television shows except for comedies and 
cartoons.  He had a hard time with loud noises such as 
firecrackers.  The veteran indicated that he had a great deal 
of sadness over the loss of his wife in divorce and his 
inability to easily see his daughter.  He gave a history of 
having been suicidal off and on for many years, more so since 
his marriage fell apart, but he denied having any plan, 
intent, or attempts at suicide.  The veteran stated that he 
had been homicidal in the past and now had no weapons.  He 
stated that he spent his days fiddling around his house and 
fixing things.  He had a friend with a business, and  he went 
to his friend's shop about once a week and helped to fix 
things.  He was not able to sit through a church service but 
enjoyed being visited by church members.  Sometimes he saw a 
friend who died in Vietnam; when that happened, he would call 
a friend of his to talk about it.

On mental status examination, the veteran was oriented in all 
spheres.  His mood was mildly depressed and his affect was 
extremely restricted.  His short-term  memory was fair.  His 
concentration for serial subtraction was good.  His thought 
processes were goal-directed but he had extremely concrete 
explanations for various events and questions by the 
examiner.  His calculating ability for simple computations 
was good.  

The examiner reported that the veteran had severe symptoms of 
PTSD on a daily basis.  His primary symptoms were an 
increased anxiety level, which prevented him from a normal 
sleep pattern despite his current medication regimen, 
frequent nightmares and intrusive memories, the need to 
isolate himself from people for fear of becoming violent, a 
moderate level of irritability even with friends, and 
frequent auditory hallucinations and visual allusions with 
Vietnam content.  The veteran also had symptoms of depression 
which became an issue since his divorce in 2000 and fulfilled 
the criteria for a diagnosis of adjustment disorder with 
depressed mood.  The examiner reported that the veteran's 
employability was primarily limited by his soft signs of 
psychosis, namely auditory hallucinations and visual 
allusions, along with his extreme irritability and history of 
emotional outbursts with violence toward others.  He stated 
that, if the veteran's psychotic symptoms could be brought 
under good control, he would be a good candidate for 
employability in a setting where he would have very little, 
if any, contact with the general public and little 
supervision.  He found that the primary factor limiting the 
veteran's ability to resume his old job as a long-distance 
truck driver was the side effects of his current medications.  

The diagnoses on Axis I were PTSD, chronic and severe, 
adjustment disorder with depressed mood, and cocaine and 
alcohol abuse, in remission for over 20 years.  The examiner 
assigned a GAF score for PTSD of 45, which denotes serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  The examiner commented that the GAF 
score reflected the veteran's occupational and social 
impairment due to persistent suicidal ideation, violent 
outbursts toward others, impairment of short- and long-term 
memory, very concrete thinking, disturbed motivation and 
mood, difficulty in adapting to stressful circumstances 
secondary to intrusive memories, and difficulty with 
establishing and maintaining relationships secondary to 
irritability.  He stated that such difficulties placed the 
veteran's overall GAF in between the 50 percent and 70 
percent categories as specified in VA's general formula for 
rating mental disorders.   

IV. Analysis

In evaluating the veteran's PTSD prior to June 30, 2003, the 
Board notes that his symptoms of PTSD as reported by 
examining VA psychiatrists and mental health clinic 
therapists do not more nearly approximate the criteria for an 
evaluation of 70 percent.  In fact, the medical evidence of 
record demonstrates that, prior to June 30, 2003, of the 
symptoms listed in the general formula for rating mental 
disorders as indicative of impairment warranting an 
evaluation of 50 percent the veteran had only difficulty in 
establishing and maintaining effective social relationships 
and a disturbance of motivation.  Despite his own report of 
not wanting to socialize and having difficulties in public, 
he himself reported that he got along with a house mate and 
related well to members of his church and to people at the 
stable where he keeps his horses.  He did evidence 
circumstantial, circumlocutory, or stereotyped speech, did 
not endorse panic attacks, and did not demonstrate difficulty 
in understanding complex commands or significant memory 
impairment.  He did have chronic sleep impairment and a 
depressed mood, symptoms recognized as warranting an 
evaluation of only 30 percent.

The Board continues to note that prior to June 30, 2003, the 
veteran's primary PTSD symptoms were nightmares and intrusive 
thoughts of Vietnam experiences and social withdrawal.  His 
social withdrawal was related to his self-reported history of 
emotional outbursts and violence toward others and his desire 
not to repeat those behaviors.  His self-reported sleep 
disturbance was related in large measure, but not wholly, to 
his nightmares about Vietnam.  The Board notes that chronic 
sleep impairment is a symptom recognized as indicative of 
impairment at the 30 percent level.  The veteran's PTSD 
symptoms prior to June 30, 2003, doubtless had an adverse 
impact on his capacity for social and occupational 
functioning  but, as found by the VA psychiatric examiner in 
January 1999, his industrial impairment was also related to 
lack of marketable skills and not just to PTSD symptoms.  
Prior to June 30, 2003, the evidence of record did not show 
that the veteran had occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  Prior to June 30, 2003, the veteran self-reported a 
history of impaired impulse control with periods of violence 
but there is no objective evidence of such behavior during 
the appeal period.  Whether the veteran would have been able 
to adapt to work is unknown as he was unemployed during the 
appeal period prior to June 30, 2003.  He was able to 
establish and maintain some contact with friends and 
acquaintances and so cannot be said to have had an inability 
to establish and maintain effective relationships prior to 
June 30, 2003.  In sum, the symptomatology of the veteran's 
PTSD for the period prior to June 30, 2003, did not, in any 
event more nearly approximate the criteria for a schedular 
evaluation of 70 percent.  38 C.F.R. § 4.7.  There is no 
basis on which to find that the veteran's PTSD warranted an 
evaluation in excess of 50 percent for the period prior to 
June 30, 2003.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the veteran's PTSD for the period commencing 
June 30, 2003, the Board first notes that the only evidence 
of record on this issue is the report of the VA psychiatric 
examination on that date.  That examination report does not 
show total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Rather, the June 30, 2003, examination showed that the 
veteran continued to suffer from sleep disturbance, 
nightmares and intrusive recollections of Vietnam 
experiences, irritability, and some social withdrawal.  It 
also showed that the veteran continued to participate in such 
activities as visiting with his daughter, being visited by 
church members, and helping a friend in his repair shop.  
Although the examiner characterized the veteran's PTSD 
symptoms as severe, he did not find total social and 
occupational impairment and in fact stated that in his view 
the veteran's overall functioning was impaired at more than 
the level warranting a 50 percent evaluation under the 
general rating formula for mental disorders and at less than 
the level warranting a 70 percent evaluation.  Nothing in the 
June 30, 2003, examination report indicates a level of 
impairment which would warrant a schedular 100 percent 
evaluation.  In sum, there is no competent evidence showing 
entitlement to an evaluation of 100 percent for PTSD for the 
period commencing June 30, 2003.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411.

For the above time periods, the Board has also considered 
whether the case should be referred to the Director of the 
Compensation and Pension Services for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2003).  The Board recognizes that the veteran has 
experienced psychiatric symptoms such as sleep disturbance, 
irritability, social withdrawal and nightmares/intrusive 
thoughts during the time periods in question. Such factors 
are, however, exactly those contemplated by the assigned 
schedular ratings and DSM-IV.  See Mauerhan, supra.  There is 
no indication in the record that the average industrial 
impairment from the veteran's PTSD was in excess of that 
contemplated by the schedular evaluations assigned during the 
relevant time periods. Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002). 


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period prior to June 30, 2003, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD 
for the period commencing June 30, 2003, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



